DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The application has been examined. Claims 1-13 are pending.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08/16/2021, 08/16/2021, 08/16/2021, and 02/15/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

Claims 1-13 are objected to as being allowable if claims overcome the Obviousness Double Patenting and Claim Objections.

Interview Summary

Examiner contacted applicants’ representative on 10/06/2022 to propose to expedite prosecution by filing an electronic terminal disclaimer and address claim objections, however no agreement was reached.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated over claims 1-15 of the U.S. Patent No. 8,516,062.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claims 1-13 of the instant application and claims 1-15 of the U.S. Patent No. 8,516,062 is that the claims of the instant application discloses the scope of the invention to be broader than to the scope of the U.S. Patent No. 8,516,062.  

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated over claim 1 of the U.S. Patent No. 8,516,062.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 1 of the instant application and claim 1 of the U.S. Patent No. 8,516,062 is that the claims of the instant application discloses method steps which are broader to the method steps of the U.S. Patent No. 8,516,062.  
Claim 6 is rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated over claim 7 of the U.S. Patent No. 8,516,062.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 6 of the instant application and claim 7 of the U.S. Patent No. 8,516,062 is that the claims of the instant application are broader to the claims of the U.S. Patent No. 8,516,062.
Claim 11 is rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated over claim 13 of the U.S. Patent No. 8,516,062.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 11 of the instant application and claim 13 of the U.S. Patent No. 8,516,062 is that the claims of the instant application discloses computer-readable non-transitory storage medium implementing the method steps which are broader to the computer-readable non-transitory storage medium implementing the method steps of the U.S. Patent No. 8,516,062.

Claims Comparison Table
Instant Application:
17/403,289
U.S. Patent No. 8,516,062 B2
(common inventive entity and assignee)
Claim 1:
A method for use in an electronic information system, the method comprising: an information database storing information regarding a plurality of individuals and information relating to one or more selections by the plurality of individuals; a processor generating a first Simple Mail Transfer Protocol (SMTP) email message that includes a plurality of mailto links, each mailto link generating, upon activation, a second SMTP email, each mailto link of the first SMTP email message having a plurality of fields including: a first field having an email address that is associated with the electronic information system; and a second field including a first actionable parameter indicating an action to be performed by the electronic information system, said action including at least updating the information database; the plurality of fields in said mailto link in the first SMTP email message further includes a security token; a communication interface transmitting the first email message to an email address that is associated with a first individual of the plurality of individuals; the communication interface receiving the second SMTP email message based on the mailto link of the first SMTP email message, wherein the second SMTP email message includes said plurality of fields; the second email including said security token of the first SMTP email message; wherein the first actionable parameter indicates that a specific selection of the one or more selections has been made by said first individual; the processor performing the action indicated by the first actionable parameter in response to the second SMTP email message, including updating the information database to indicate that the specific selection of the one or more selections has been made by said first individual; and the processor determining whether said security token of the first SMTP email message is valid and performing the action indicated by the first actionable parameter in response to the second SMTP email message only if said security token of the first SMTP email message is valid.

Claim 1:
A method for use in an information management system, the method comprising: a task information database storing information that describes one or more individuals in a group and information that describes one or more tasks for performance by the individuals in the group; at least one processor generating a first email message that includes a mailto hyperlink, wherein the mailto hyperlink includes: a destination address field that indicates an email address that is associated with the information management system; and a subject field that includes an action type parameter, wherein the action type parameter indicates a type of an action to be performed by the information management system, wherein the action is related to updating the task information database or obtaining data from the task information database; at least one communication interface transmitting the first email message to an email address that is associated with an individual in the group; the at least one communication interface receiving a second email message that is based on the mailto hyperlink, wherein the second email message: is addressed to the email address that is associated with the information management system; includes a subject field that includes the action type parameter; wherein the subject field of the second email message further includes an identifier of a task in the task information database, wherein the action type parameter indicates an update of the task information database to indicate that the task is complete or incomplete, and wherein the at least one processor performing the action indicated by the action type parameter includes: the at least one processor updating the task information database to indicate that the task is complete or incomplete; and the at least one processor performing the action indicated by the action type parameter in response to the second email message.
Claim 2:
The method of claim 1, wherein the plurality of fields of the second SMTP email message further includes an action to be performed by the information database.
Claim 2:
The method of claim 1, wherein the subject field of the second email message further includes an identifier of a task in the task information database, wherein the second email message includes a comment from the individual in the group, wherein the action type parameter indicates an update of the task information database to include the comment from the individual in the group, and wherein the at least one processor performing the action indicated by the action type parameter includes: the at least one processor adding the comment from the individual in the group to the task information database.
Claim 3:
The method of claim 1, wherein the second SMTP email message is generated in response to said first individual selecting said mailto link of the first SMTP email message.
Claim 1:
A method for use in an information management system, the method comprising: a task information database storing information that describes one or more individuals in a group and information that describes one or more tasks for performance by the individuals in the group; at least one processor generating a first email message that includes a mailto hyperlink, wherein the mailto hyperlink includes: a destination address field that indicates an email address that is associated with the information management system; and a subject field that includes an action type parameter, wherein the action type parameter indicates a type of an action to be performed by the information management system, wherein the action is related to updating the task information database or obtaining data from the task information database; at least one communication interface transmitting the first email message to an email address that is associated with an individual in the group; the at least one communication interface receiving a second email message that is based on the mailto hyperlink, wherein the second email message: is addressed to the email address that is associated with the information management system; includes a subject field that includes the action type parameter; wherein the subject field of the second email message further includes an identifier of a task in the task information database, wherein the action type parameter indicates an update of the task information database to indicate that the task is complete or incomplete, and wherein the at least one processor performing the action indicated by the action type parameter includes: the at least one processor updating the task information database to indicate that the task is complete or incomplete; and the at least one processor performing the action indicated by the action type parameter in response to the second email message.
Claim 4:
The method of claim 1, further including: the first actionable parameter in the second SMTP email message further including an identifier of the action in the information database, the first actionable parameter indicating a reassignment of the action from said first individual to a second individual; the second email message including an email address of said second individual; and the processor updating the information database to reassign the action from said first individual to said second individual based on the email address of said second individual.

Claim 4:
The method of claim 1, wherein the subject field of the second email message further includes an identifier of a task in the task information database, wherein the action type parameter indicates a reassignment of a task from an individual in the group to a second individual in the group, wherein a body of the second email message includes an email address of the second individual in the group, and wherein the at least one processor performing the action indicated by the action type parameter includes: the at least one processor updating the task information database to reassign the task from the individual in the group to the second individual in the group based on the email address of the second individual in the group.
Claim 5:
The method of claim 1, further comprising: the first actionable parameter indicates a request for generation of a report based on contents of the information database; the processor generates the report; and the communication interface transmitting a third email message to the email address that is associated with said first individual, wherein the third email message includes the report.

Claim 6:
The method of claim 1, wherein the subject field of the second email message further includes an identifier of the group, wherein the action type parameter indicates a request for generation of a report based on contents of the task information database, wherein the at least one processor performing the action indicated by the action type parameter includes the at least one processor generating the report, and wherein the method further comprises: the at least one communication interface transmitting a third email message to the email address that is associated with the individual in the group, wherein the third email message includes the report.
Claim 6:
An electronic information system comprising: an electronic database configured to store information that describes a plurality of individuals and information that describes a plurality of selections available to the plurality of individuals; a processor configured to generate a first Simple Mail Transfer Protocol (SMTP) email message that includes a mailto link, the mailto link generating, upon activation, a second SMTP email, the mailto link having at least one field including: a security token; a destination address that is associated with the electronic information system; and an actionable parameter, which indicates a type of an action to be performed by the electronic information system, wherein the type of action includes at least updating the electronic database; at least one communication interface configured: to transmit the first SMTP email message to an email address that is associated with an individual of the plurality of individuals; and to receive a second SMTP email message that is based on the mailto link of the first SMTP email message, wherein the second SMTP email message includes said security token of the first SMTP email message, wherein the second SMTP email message includes said at least one field, and wherein said second SMTP email message is addressed to the email address associated with the electronic information system and includes said actionable parameter; the processor being further configured to determine whether the security token of the first SMTP email message is valid; whereby the processor performs the type of action indicated by the actionable parameter in response to the second SMTP email message only if the security token of the first SMTP email message is valid; and wherein said at least one field of the second SMTP email message further include an identifier of one of said selection of the plurality of selections; and wherein the at least one processor is further configured to update the electronic database in response to one of said selection of the plurality of selections.
Claim 7:
An information management system comprising: a task information database configured to store information that describes one or more individuals in the group and information that describes one or more tasks for performance by the individuals in the group; at least one processor configured to generate a first email message that includes a mailto hyperlink, wherein the mailto hyperlink includes: a destination address field that indicates an email address that is associated with the information management system; and a subject field that includes an action type parameter, wherein the action type parameter indicates a type of an action to be performed by the information management system, wherein the action is related to updating the task information database or obtaining data from the task information database; at least one communication interface configured: to transmit the first email message to an email address that is associated with an individual in the group; and to receive a second email message that is based on the mailto hyperlink, wherein the second email message: is addressed to the email address that is associated with the information management system; includes a subject field that includes the action type parameter; wherein the subject field of the second email message further includes an identifier of a task in the task information database, wherein the action type parameter indicates an update of the task information database to indicate that the task is complete or incomplete, and wherein the at least one processor is further configured to update the task information database to indicate that the task is complete or incomplete; and wherein the at least one processor is further configured to perform the action indicated by the action type parameter in response to the second email message.
Claim 7:
The electronic information system of claim 6, wherein said at least one field of the second SMTP email message further includes an identifier of a request in the electronic database.
Claim 8:
The information management system of claim 7, wherein the subject field of the second email message further includes an identifier of a task in the task information database, wherein the second email message includes a comment from the individual in the group, wherein the action type parameter indicates an update of the task information database to include the comment from the individual in the group, and wherein the at least one processor is further configured to add the comment from the individual in the group to the task information database.
Claim 8:
The electronic information system of claim 7, wherein the second SMTP email message includes a comment from said individual; wherein the actionable parameter indicates the update of the electronic database to include the comment from said individual; and wherein the at least one processor is further configured to add the comment from said individual to the electronic database.

Claim 8:
The information management system of claim 7, wherein the subject field of the second email message further includes an identifier of a task in the task information database, wherein the second email message includes a comment from the individual in the group, wherein the action type parameter indicates an update of the task information database to include the comment from the individual in the group, and wherein the at least one processor is further configured to add the comment from the individual in the group to the task information database.
Claim 9:
The electronic information system of claim 7, wherein the second SMTP email message further includes an identifier of a request in the electronic database.
Claim 10:
The information management system of claim 7, wherein the subject field of the second email message further includes an identifier of a task in the task information database, wherein the action type parameter indicates a reassignment of a task from the individual in the group to a second individual in the group, wherein a body of the second email message includes an email address of the second individual in the group, and wherein the at least one processor is further configured to update the task information database to reassign the task from the individual in the group to the second individual in the group based on the email address of the second individual in the group.
Claim 10:
The electronic information system of claim 7, wherein the actionable parameter indicates a reallocation from said individual to a second individual; wherein the second SMTP email message includes an identifier of the reallocation, an email address of said individual, and an email address of said second individual; and wherein the at least one processor is further configured to update the electronic database to reflect said reallocation from said individual to said second individual.
Claim 10:
The information management system of claim 7, wherein the subject field of the second email message further includes an identifier of a task in the task information database, wherein the action type parameter indicates a reassignment of a task from the individual in the group to a second individual in the group, wherein a body of the second email message includes an email address of the second individual in the group, and wherein the at least one processor is further configured to update the task information database to reassign the task from the individual in the group to the second individual in the group based on the email address of the second individual in the group.
Claim 11:
A non-transitory computer-readable storage medium having processor-executable instructions stored thereon which, when executed by at least one processor in an electronic information system, will cause the at least one processor to perform a method, the method comprising: storing information in an information database, wherein the information describes a plurality of individuals and describes a plurality of selections available to the one or more individuals; generating a first email Simple Mail Transfer Protocol (SMTP) message that includes a mailto link, the mailto link generating, upon activation, a second SMTP email within an email system, the email being governed by SMTP, wherein the mailto link of the first SMTP email message includes has one or more fields including: a security token; a destination address that indicates an email address that is associated with the electronic information system; and an actionable parameter, wherein the actionable parameter indicates a type of an action to be performed by the electronic information system, wherein the action includes updating the information database; transmitting the first email message to an email address that is associated with a first individual of said plurality of individuals; receiving a second SMTP email message that is based on the mailto link of the first SMTP email message, wherein the second SMTP email message: is addressed to the email address that is associated with the electronic information system; includes said security token of the first email message; and includes said one or more fields and includes said actionable parameter and an identifier of one of said selection of the plurality of selections; in response to the second SMTP email message, performing the type of action indicated by the actionable parameter and said one of said selection of the plurality of selections; wherein the actionable parameter indicates an update of the information database, and wherein the performing the type of action indicated by the actionable parameter includes updating the information database to indicate one of said selection of the plurality of selections.
Claim 13:
A non-transitory computer-readable storage medium having processor-executable instructions stored thereon which, when executed by at least one processor in an information management system, will cause the at least one processor to perform a method, the method comprising: storing information in a task information database, wherein the information describes one or more individuals in a group and information that describes one or more tasks for performance by the individuals in the group; generating a first email message that includes a mailto hyperlink, wherein the mailto hyperlink includes: a destination address field that indicates an email address that is associated with the information management system; and a subject field that includes an action type parameter, wherein the action type parameter indicates a type of an action to be performed by the information management system, wherein the action is related to updating the task information database or obtaining data from the task information database; transmitting the first email message to an email address that is associated with an individual in the group; receiving a second email message that is based on the mailto hyperlink, wherein the second email message: is addressed to the email address that is associated with the information management system; and includes a subject field that includes the action type parameter; wherein the subject field of the second email message further includes an identifier of a task in the task information database, wherein the action type parameter indicates an update of the task information database to indicate that the task is complete or incomplete, and wherein the performing the action indicated by the action type parameter includes: updating the task information database to indicate that the task is complete or incomplete; and in response to the second email message, performing the action indicated by the action type parameter.
Claim 12:
The non-transitory computer-readable storage medium of claim 11, further including determining whether said security token of the first SMTP email message is valid; whereby the type of action indicated by the actionable parameter is only performed in response to the second SMTP email message only if said security token of the first SMTP email message is valid.
Claim 13:
A non-transitory computer-readable storage medium having processor-executable instructions stored thereon which, when executed by at least one processor in an information management system, will cause the at least one processor to perform a method, the method comprising: storing information in a task information database, wherein the information describes one or more individuals in a group and information that describes one or more tasks for performance by the individuals in the group; generating a first email message that includes a mailto hyperlink, wherein the mailto hyperlink includes: a destination address field that indicates an email address that is associated with the information management system; and a subject field that includes an action type parameter, wherein the action type parameter indicates a type of an action to be performed by the information management system, wherein the action is related to updating the task information database or obtaining data from the task information database; transmitting the first email message to an email address that is associated with an individual in the group; receiving a second email message that is based on the mailto hyperlink, wherein the second email message: is addressed to the email address that is associated with the information management system; and includes a subject field that includes the action type parameter; wherein the subject field of the second email message further includes an identifier of a task in the task information database, wherein the action type parameter indicates an update of the task information database to indicate that the task is complete or incomplete, and wherein the performing the action indicated by the action type parameter includes: updating the task information database to indicate that the task is complete or incomplete; and in response to the second email message, performing the action indicated by the action type parameter.
Claim 13:
The method of claim 1, wherein the electronic information system comprises an information management system.
Claim 1:
A method for use in an information management system, the method comprising: a task information database storing information that describes one or more individuals in a group and information that describes one or more tasks for performance by the individuals in the group; at least one processor generating a first email message that includes a mailto hyperlink, wherein the mailto hyperlink includes: a destination address field that indicates an email address that is associated with the information management system; and a subject field that includes an action type parameter, wherein the action type parameter indicates a type of an action to be performed by the information management system, wherein the action is related to updating the task information database or obtaining data from the task information database; at least one communication interface transmitting the first email message to an email address that is associated with an individual in the group; the at least one communication interface receiving a second email message that is based on the mailto hyperlink, wherein the second email message: is addressed to the email address that is associated with the information management system; includes a subject field that includes the action type parameter; wherein the subject field of the second email message further includes an identifier of a task in the task information database, wherein the action type parameter indicates an update of the task information database to indicate that the task is complete or incomplete, and wherein the at least one processor performing the action indicated by the action type parameter includes: the at least one processor updating the task information database to indicate that the task is complete or incomplete; and the at least one processor performing the action indicated by the action type parameter in response to the second email message.



Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated over claims 1-13 of the U.S. Patent No. 9,729,491.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claims 1-13 of the instant application and claims 1-15 of the U.S. Patent No. 9,729,491 is that the claims of the instant application discloses the scope of the invention to be broader than to the scope of the U.S. Patent No. 9,729,491.  

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated over claim 1 of the U.S. Patent No. 9,729,491.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 1 of the instant application and claim 1 of the U.S. Patent No. 9,729,491 is that the claims of the instant application discloses method steps which are broader to the method steps of the U.S. Patent No. 9,729,491.  
Claim 6 is rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated over claim 7 of the U.S. Patent No. 9,729,491.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 6 of the instant application and claim 7 of the U.S. Patent No. 9,729,491 is that the claims of the instant application are broader to the claims of the U.S. Patent No. 9,729,491.
Claim 11 is rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated over claim 12 of the U.S. Patent No. 9,729,491.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 11 of the instant application and claim 12 of the U.S. Patent No. 9,729,491 is that the claims of the instant application discloses computer-readable non-transitory storage medium implementing the method steps which are broader to the computer-readable non-transitory storage medium implementing the method steps of the U.S. Patent No. 9,729,491.

Claims Comparison Table
Instant Application:
17/403,289
U.S. Patent No. 9,729,491 B2
(common inventive entity and assignee)
Claim 1:
A method for use in an electronic information system, the method comprising: an information database storing information regarding a plurality of individuals and information relating to one or more selections by the plurality of individuals; a processor generating a first Simple Mail Transfer Protocol (SMTP) email message that includes a plurality of mailto links, each mailto link generating, upon activation, a second SMTP email, each mailto link of the first SMTP email message having a plurality of fields including: a first field having an email address that is associated with the electronic information system; and a second field including a first actionable parameter indicating an action to be performed by the electronic information system, said action including at least updating the information database; the plurality of fields in said mailto link in the first SMTP email message further includes a security token; a communication interface transmitting the first email message to an email address that is associated with a first individual of the plurality of individuals; the communication interface receiving the second SMTP email message based on the mailto link of the first SMTP email message, wherein the second SMTP email message includes said plurality of fields; the second email including said security token of the first SMTP email message; wherein the first actionable parameter indicates that a specific selection of the one or more selections has been made by said first individual; the processor performing the action indicated by the first actionable parameter in response to the second SMTP email message, including updating the information database to indicate that the specific selection of the one or more selections has been made by said first individual; and the processor determining whether said security token of the first SMTP email message is valid and performing the action indicated by the first actionable parameter in response to the second SMTP email message only if said security token of the first SMTP email message is valid.

Claim 1:
A method for use in an electronic information system, the method comprising: an information database storing information regarding a plurality of individuals in a group and information relating to one or more selections by the plurality of individuals in the group; a processor generating a first Simple Mail Transfer Protocol (SMTP) email message that includes a plurality of mailto links, each mailto link generating, upon activation, a second SMTP email within an SMTP email system, each mailto link of the first SMTP email message having a plurality of fields including: a first field that indicates an email address that is associated with the electronic information system; and a second field that includes a first actionable parameter, the first actionable parameter indicating an action to be performed by the electronic information system, said action including at least updating the information database; the plurality of fields in said mailto link in the first SMTP email message further includes a security token; a communication interface transmitting the first email message to an email address that is associated with a first individual of the plurality of individuals in the group; the communication interface receiving the second SMTP email message based on the mailto link of the first SMTP email message, wherein the second SMTP email message includes said plurality of fields; the second email including said security token of the first SMTP email message; wherein the first actionable parameter indicates that a specific selection of the one or more selections has been made by said first individual of the plurality of individuals in the group; the processor performing the action indicated by the first actionable parameter in response to the second SMTP email message, including updating the information database to indicate that the specific selection of the one or more selections has been made by said first individual of the plurality of individuals in the group; and the processor determining whether said security token of the first SMTP email message is valid or invalid; whereby the processor performs the action indicated by the first actionable parameter in response to the second SMTP email message only if said security token of the first SMTP email message is valid.
Claim 2:
The method of claim 1, wherein the plurality of fields of the second SMTP email message further includes an action to be performed by the information database.
Claim 2:
The method of claim 1, wherein the plurality of fields of the second SMTP email message further includes an action to be performed by the information database. 
Claim 3:
The method of claim 1, wherein the second SMTP email message is generated in response to said first individual selecting said mailto link of the first SMTP email message.
Claim 3:
The method of claim 1, wherein the second SMTP email message is generated in response to said first individual of the plurality of individuals in the group selecting said mailto link of the first SMTP email message
Claim 4:
The method of claim 1, further including: the first actionable parameter in the second SMTP email message further including an identifier of the action in the information database, the first actionable parameter indicating a reassignment of the action from said first individual to a second individual; the second email message including an email address of said second individual; and the processor updating the information database to reassign the action from said first individual to said second individual based on the email address of said second individual.

Claim 4:
The method of claim 1, further including: the first actionable parameter in the second SMTP email message further including an identifier of the action in the information database, the first actionable parameter indicating a reassignment of the action from said first individual of the plurality of individuals in the group to a second individual of the plurality of individuals in the group; the second email message including an email address of said second individual of the plurality of individuals in the group; and the processor updating the information database to reassign the action from said first individual of the plurality of individuals in the group to said second individual of the plurality of individuals in the group based on the email address of said second individual of the plurality of individuals in the group.
Claim 5:
The method of claim 1, further comprising: the first actionable parameter indicates a request for generation of a report based on contents of the information database; the processor generates the report; and the communication interface transmitting a third email message to the email address that is associated with said first individual, wherein the third email message includes the report.

Claim 5:
The method of claim 1, further comprising: the plurality of fields of the second SMTP email message further including an identifier of the group; the first actionable parameter indicates a request for generation of a report based on contents of the information database; the processor generates the report; and the communication interface transmitting a third email message to the email address that is associated with said first individual of the plurality of individuals in the group, wherein the third email message includes the report.
Claim 6:
An electronic information system comprising: an electronic database configured to store information that describes a plurality of individuals and information that describes a plurality of selections available to the plurality of individuals; a processor configured to generate a first Simple Mail Transfer Protocol (SMTP) email message that includes a mailto link, the mailto link generating, upon activation, a second SMTP email, the mailto link having at least one field including: a security token; a destination address that is associated with the electronic information system; and an actionable parameter, which indicates a type of an action to be performed by the electronic information system, wherein the type of action includes at least updating the electronic database; at least one communication interface configured: to transmit the first SMTP email message to an email address that is associated with an individual of the plurality of individuals; and to receive a second SMTP email message that is based on the mailto link of the first SMTP email message, wherein the second SMTP email message includes said security token of the first SMTP email message, wherein the second SMTP email message includes said at least one field, and wherein said second SMTP email message is addressed to the email address associated with the electronic information system and includes said actionable parameter; the processor being further configured to determine whether the security token of the first SMTP email message is valid; whereby the processor performs the type of action indicated by the actionable parameter in response to the second SMTP email message only if the security token of the first SMTP email message is valid; and wherein said at least one field of the second SMTP email message further include an identifier of one of said selection of the plurality of selections; and wherein the at least one processor is further configured to update the electronic database in response to one of said selection of the plurality of selections.
Claim 7:
An electronic information system comprising: an electronic database configured to store information that describes a plurality of individuals in a group and information that describes a plurality of selections available to the plurality of individuals in the group; a processor configured to generate a first Simple Mail Transfer Protocol (SMTP) email message that includes a mailto link, the mailto link generating, upon activation, a second SMTP email within an email system, the email being governed by SMTP, the mailto link having one or more fields including: a security token; a destination address that is associated with the electronic information system; and an actionable parameter, which indicates a type of an action to be performed by the electronic information system, wherein the type of action includes at least updating the electronic database; at least one communication interface configured: to transmit the first SMTP email message to an email address that is associated with an individual of the plurality of individuals in the group; and to receive a second SMTP email message that is based on the mailto link of the first SMTP email message, wherein the second SMTP email message includes said security token of the first SMTP email message, wherein the second SMTP email message includes said one or more fields, and wherein said second SMTP email message is addressed to the email address associated with the electronic information system and includes said actionable parameter; the processor being further configured to determine whether the security token of the first SMTP email message is valid or invalid; whereby the processor performs the type of action indicated by the actionable parameter in response to the second SMTP email message only if the security token of the first SMTP email message is valid; and wherein said one or more fields of the second SMTP email message further include an identifier of one of said selection of the plurality of selections; and wherein the at least one processor is further configured to update the electronic database in response to one of said selection of the plurality of selections.
Claim 7:
The electronic information system of claim 6, wherein said at least one field of the second SMTP email message further includes an identifier of a request in the electronic database.
Claim 8:
The electronic information system of claim 7, wherein said one or more fields of the second SMTP email message further includes an identifier of a request in the electronic database.
Claim 8:
The electronic information system of claim 7, wherein the second SMTP email message includes a comment from said individual; wherein the actionable parameter indicates the update of the electronic database to include the comment from said individual; and wherein the at least one processor is further configured to add the comment from said individual to the electronic database.

Claim 9:
The electronic information system of claim 8, wherein the second SMTP email message includes a comment from said first individual of the plurality of individuals in the group; wherein the actionable parameter indicates the update of the electronic database to include the comment from said individual of the plurality of individuals in the group; and wherein the at least one processor is further configured to add the comment from said individual of the plurality of individuals in the group to the electronic database.
Claim 9:
The electronic information system of claim 7, wherein the second SMTP email message further includes an identifier of a request in the electronic database.
Claim 10:
The electronic information system of claim 7, wherein the second SMTP email message further includes an identifier of a request in the electronic database.
Claim 10:
The electronic information system of claim 7, wherein the actionable parameter indicates a reallocation from said individual to a second individual; wherein the second SMTP email message includes an identifier of the reallocation, an email address of said individual, and an email address of said second individual; and wherein the at least one processor is further configured to update the electronic database to reflect said reallocation from said individual to said second individual.
Claim 11:
The electronic information system of claim 7, wherein said one or more fields of the second SMTP email message further includes an identifier of the group; wherein the actionable parameter indicates a reallocation from said individual of the plurality of individuals in the group to a second individual of the plurality of individuals in the group; wherein the second SMTP email message includes an identifier of the reallocation, an email address of said individual of the plurality of individuals in the group, and an email address of said second individual of the plurality of individuals in the group; and wherein the at least one processor is further configured to update the electronic database to reflect said reallocation from said individual of the plurality of individuals in the group to said second individual of the plurality of individuals in the group.
Claim 11:
A non-transitory computer-readable storage medium having processor-executable instructions stored thereon which, when executed by at least one processor in an electronic information system, will cause the at least one processor to perform a method, the method comprising: storing information in an information database, wherein the information describes a plurality of individuals and describes a plurality of selections available to the one or more individuals; generating a first email Simple Mail Transfer Protocol (SMTP) message that includes a mailto link, the mailto link generating, upon activation, a second SMTP email within an email system, the email being governed by SMTP, wherein the mailto link of the first SMTP email message includes has one or more fields including: a security token; a destination address that indicates an email address that is associated with the electronic information system; and an actionable parameter, wherein the actionable parameter indicates a type of an action to be performed by the electronic information system, wherein the action includes updating the information database; transmitting the first email message to an email address that is associated with a first individual of said plurality of individuals; receiving a second SMTP email message that is based on the mailto link of the first SMTP email message, wherein the second SMTP email message: is addressed to the email address that is associated with the electronic information system; includes said security token of the first email message; and includes said one or more fields and includes said actionable parameter and an identifier of one of said selection of the plurality of selections; in response to the second SMTP email message, performing the type of action indicated by the actionable parameter and said one of said selection of the plurality of selections; wherein the actionable parameter indicates an update of the information database, and wherein the performing the type of action indicated by the actionable parameter includes updating the information database to indicate one of said selection of the plurality of selections.
Claim 12:
A non-transitory computer-readable storage medium having processor-executable instructions stored thereon which, when executed by at least one processor in an electronic information system, will cause the at least one processor to perform a method, the method comprising: storing information in an information database, wherein the information describes one or more individuals in a group and describes a plurality of selections available to the one or more individuals in the group; generating a first email Simple Mail Transfer Protocol (SMTP) message that includes a mailto link, the mailto link generating, upon activation, a second SMTP email within an email system, the email being governed by SMTP, wherein the mailto link of the first SMTP email message includes has one or more fields including: a security token; a destination address that indicates an email address that is associated with the electronic information system; and an actionable parameter, wherein the actionable parameter indicates a type of an action to be performed by the electronic information system, wherein the action includes updating the information database; transmitting the first email message to an email address that is associated with a first individual of the plurality of individuals in the group; receiving a second SMTP email message that is based on the mailto link of the first SMTP email message, wherein the second SMTP email message: is addressed to the email address that is associated with the electronic information system; includes said security token of the first email message; and includes said one or more fields and includes said actionable parameter and an identifier of one of said selection of the plurality of selections; in response to the second SMTP email message, performing the type of action indicated by the actionable parameter and said one of said selection of the plurality of selections; wherein the actionable parameter indicates an update of the information database, and wherein the performing the type of action indicated by the actionable parameter includes updating the information database to indicate one of said selection of the plurality of selections.
Claim 12:
The non-transitory computer-readable storage medium of claim 11, further including determining whether said security token of the first SMTP email message is valid; whereby the type of action indicated by the actionable parameter is only performed in response to the second SMTP email message only if said security token of the first SMTP email message is valid.
Claim 13:
The non-transitory computer-readable storage medium of claim 12, further including determining whether said security token of the first SMTP email message is valid or invalid; whereby the type of action indicated by the actionable parameter is only performed in response to the second SMTP email message only if said security token of the first SMTP email message is valid.
Claim 13:
The method of claim 1, wherein the electronic information system comprises an information management system.
Claim 6:
The method of claim 1, wherein the electronic information system comprises an information management system.



Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated over claims 1-10 of the U.S. Patent No. 10,462,089.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claims 1-13 of the instant application and claims 1-10 of the U.S. Patent No. 10,462,089 is that the claims of the instant application discloses the scope of the invention to be broader than to the scope of the U.S. Patent No. 10,462,089.  

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated over claim 1 of the U.S. Patent No. 10,462,089.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 1 of the instant application and claim 1 of the U.S. Patent No. 10,462,089 is that the claims of the instant application discloses method steps which are broader to the method steps of the U.S. Patent No. 10,462,089.  
Claim 6 is rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated over claim 5 of the U.S. Patent No. 10,462,089.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 6 of the instant application and claim 5 of the U.S. Patent No. 10,462,089 is that the claims of the instant application are broader to the claims of the U.S. Patent No. 10,462,089.
Claim 11 is rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated over claim 10 of the U.S. Patent No. 10,462,089.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 11 of the instant application and claim 10 of the U.S. Patent No. 10,462,089 is that the claims of the instant application discloses computer-readable non-transitory storage medium implementing the method steps which are broader to the computer-readable non-transitory storage medium implementing the method steps of the U.S. Patent No. 10,462,089.

Claims Comparison Table
Instant Application:
17/403,289
U.S. Patent No. 10,462,089 B2
(common inventive entity and assignee)
Claim 1:
A method for use in an electronic information system, the method comprising: an information database storing information regarding a plurality of individuals and information relating to one or more selections by the plurality of individuals; a processor generating a first Simple Mail Transfer Protocol (SMTP) email message that includes a plurality of mailto links, each mailto link generating, upon activation, a second SMTP email, each mailto link of the first SMTP email message having a plurality of fields including: a first field having an email address that is associated with the electronic information system; and a second field including a first actionable parameter indicating an action to be performed by the electronic information system, said action including at least updating the information database; the plurality of fields in said mailto link in the first SMTP email message further includes a security token; a communication interface transmitting the first email message to an email address that is associated with a first individual of the plurality of individuals; the communication interface receiving the second SMTP email message based on the mailto link of the first SMTP email message, wherein the second SMTP email message includes said plurality of fields; the second email including said security token of the first SMTP email message; wherein the first actionable parameter indicates that a specific selection of the one or more selections has been made by said first individual; the processor performing the action indicated by the first actionable parameter in response to the second SMTP email message, including updating the information database to indicate that the specific selection of the one or more selections has been made by said first individual; and the processor determining whether said security token of the first SMTP email message is valid and performing the action indicated by the first actionable parameter in response to the second SMTP email message only if said security token of the first SMTP email message is valid.

Claim 1:
A method for use in an electronic information system, the method comprising: storing, by a processor, information regarding a plurality of individuals and information relating to one or more selections by the plurality of individuals in an information database; generating, by the processor, a first Simple Mail Transfer Protocol (SMTP) email message that includes a plurality of mailto links, wherein each of the plurality of mailto links include a respective security token and a plurality of fields including: a first field that indicates an email address that is associated with the electronic information system, and a second field that indicates an action to be performed by the electronic information system, wherein the action to be performed includes at least: updating, by the processor, particular information stored in the information database, and transmitting, by the processor, the first SMTP email message to a particular email address that is associated with a first individual of the plurality of individuals; receiving, by the processor, a second SMTP email message, wherein the second SMTP email message is generated in response to the first individual activating a particular mailto link from the plurality of mailto links; identifying, by the processor, a particular security token and a particular second field that were included in the particular mailto link that was activated to generate the second SMTP email message; determining, by the processor, whether the particular security token is valid; and on a condition that the security token is determined to be valid, performing, by the processor, an update of the information database to reflect the action indicated by the particular second field, wherein the action indicates at least one of completion, incompletion, comment, signature and reassignment.
Claim 2:
The method of claim 1, wherein the plurality of fields of the second SMTP email message further includes an action to be performed by the information database.
Claim 1:
A method for use in an electronic information system, the method comprising: storing, by a processor, information regarding a plurality of individuals and information relating to one or more selections by the plurality of individuals in an information database; generating, by the processor, a first Simple Mail Transfer Protocol (SMTP) email message that includes a plurality of mailto links, wherein each of the plurality of mailto links include a respective security token and a plurality of fields including: a first field that indicates an email address that is associated with the electronic information system, and a second field that indicates an action to be performed by the electronic information system, wherein the action to be performed includes at least: updating, by the processor, particular information stored in the information database, and transmitting, by the processor, the first SMTP email message to a particular email address that is associated with a first individual of the plurality of individuals; receiving, by the processor, a second SMTP email message, wherein the second SMTP email message is generated in response to the first individual activating a particular mailto link from the plurality of mailto links; identifying, by the processor, a particular security token and a particular second field that were included in the particular mailto link that was activated to generate the second SMTP email message; determining, by the processor, whether the particular security token is valid; and on a condition that the security token is determined to be valid, performing, by the processor, an update of the information database to reflect the action indicated by the particular second field, wherein the action indicates at least one of completion, incompletion, comment, signature and reassignment.
Claim 3:
The method of claim 1, wherein the second SMTP email message is generated in response to said first individual selecting said mailto link of the first SMTP email message.
Claim 1:
A method for use in an electronic information system, the method comprising: storing, by a processor, information regarding a plurality of individuals and information relating to one or more selections by the plurality of individuals in an information database; generating, by the processor, a first Simple Mail Transfer Protocol (SMTP) email message that includes a plurality of mailto links, wherein each of the plurality of mailto links include a respective security token and a plurality of fields including: a first field that indicates an email address that is associated with the electronic information system, and a second field that indicates an action to be performed by the electronic information system, wherein the action to be performed includes at least: updating, by the processor, particular information stored in the information database, and transmitting, by the processor, the first SMTP email message to a particular email address that is associated with a first individual of the plurality of individuals; receiving, by the processor, a second SMTP email message, wherein the second SMTP email message is generated in response to the first individual activating a particular mailto link from the plurality of mailto links; identifying, by the processor, a particular security token and a particular second field that were included in the particular mailto link that was activated to generate the second SMTP email message; determining, by the processor, whether the particular security token is valid; and on a condition that the security token is determined to be valid, performing, by the processor, an update of the information database to reflect the action indicated by the particular second field, wherein the action indicates at least one of completion, incompletion, comment, signature and reassignment.
Claim 4:
The method of claim 1, further including: the first actionable parameter in the second SMTP email message further including an identifier of the action in the information database, the first actionable parameter indicating a reassignment of the action from said first individual to a second individual; the second email message including an email address of said second individual; and the processor updating the information database to reassign the action from said first individual to said second individual based on the email address of said second individual.

Claim 2:
The method of claim 1, wherein: the action indicated by the particular second field is the reassignment of the action from said first individual to a second individual; the second email message including an email address of said second individual; and the information database is updated by the processor to reassign the action from said first individual to said second individual based on the email address of said second individual.
Claim 5:
The method of claim 1, further comprising: the first actionable parameter indicates a request for generation of a report based on contents of the information database; the processor generates the report; and the communication interface transmitting a third email message to the email address that is associated with said first individual, wherein the third email message includes the report.

Claim 3:
The method of claim 1, wherein: the action indicated by the particular second field further indicates a request for generation of a report based on contents of the information database; and the performing includes: generating, the processor the report, and transmitting, by the processor, a third email message to the email address that is associated with said first individual, wherein the third email message includes the report.
Claim 6:
An electronic information system comprising: an electronic database configured to store information that describes a plurality of individuals and information that describes a plurality of selections available to the plurality of individuals; a processor configured to generate a first Simple Mail Transfer Protocol (SMTP) email message that includes a mailto link, the mailto link generating, upon activation, a second SMTP email, the mailto link having at least one field including: a security token; a destination address that is associated with the electronic information system; and an actionable parameter, which indicates a type of an action to be performed by the electronic information system, wherein the type of action includes at least updating the electronic database; at least one communication interface configured: to transmit the first SMTP email message to an email address that is associated with an individual of the plurality of individuals; and to receive a second SMTP email message that is based on the mailto link of the first SMTP email message, wherein the second SMTP email message includes said security token of the first SMTP email message, wherein the second SMTP email message includes said at least one field, and wherein said second SMTP email message is addressed to the email address associated with the electronic information system and includes said actionable parameter; the processor being further configured to determine whether the security token of the first SMTP email message is valid; whereby the processor performs the type of action indicated by the actionable parameter in response to the second SMTP email message only if the security token of the first SMTP email message is valid; and wherein said at least one field of the second SMTP email message further include an identifier of one of said selection of the plurality of selections; and wherein the at least one processor is further configured to update the electronic database in response to one of said selection of the plurality of selections.
Claim 5:
An electronic information system comprising: an electronic database configured to store: information that describes a plurality of individuals, and information that describes a plurality of selections available to the plurality of individuals; a communication interface; and a processor that is communicatively coupled to the electronic database and the communication interface, wherein the processor is configured to: generate a first Simple Mail Transfer Protocol (SMTP) email message that includes a plurality of mailto links, wherein each of the plurality of mailto links includes a respective security token and a plurality of fields including: a destination address that is associated with the electronic information system, and an actionable parameter that indicates an action to be performed by the electronic information system, wherein the action to be performed includes at least updating particular information stored in the electronic database; transmit, using the communication interface, the first SMTP email message to a particular email address that is associated with a first individual of the plurality of individuals; and receive, using the communication interface, a second SMTP email message, wherein the second SMTP email message is generated in response to the first individual activating a particular mailto link from the plurality of mailto links; identify a particular security token and a particular action field that were included in the particular mailto link that was activated to generate the second SMTP email message; determine whether the particular security token is valid; and on a condition that the security token is determined to be valid, perform an update of the electronic database to reflect the action indicated by the particular action field, wherein the action indicates at least one of completion, incompletion, comment, signature and reassignment.
Claim 7:
The electronic information system of claim 6, wherein said at least one field of the second SMTP email message further includes an identifier of a request in the electronic database.
Claim 6:
The electronic information system of claim 5, wherein said at least one field of the second SMTP email message further includes an identifier of a request in the electronic database.
Claim 8:
The electronic information system of claim 7, wherein the second SMTP email message includes a comment from said individual; wherein the actionable parameter indicates the update of the electronic database to include the comment from said individual; and wherein the at least one processor is further configured to add the comment from said individual to the electronic database.

Claim 7:
The electronic information system of claim 6, wherein the second SMTP email message includes a comment from the first individual; wherein the actionable parameter indicates the update of the electronic database to include the comment from the first individual; and wherein the at least one processor is further configured to add the comment from the first individual to the electronic database.
Claim 9:
The electronic information system of claim 7, wherein the second SMTP email message further includes an identifier of a request in the electronic database.
Claim 9:
The electronic information system of claim 5, wherein the second SMTP email message further includes an identifier of a request in the electronic database.
Claim 10:
The electronic information system of claim 7, wherein the actionable parameter indicates a reallocation from said individual to a second individual; wherein the second SMTP email message includes an identifier of the reallocation, an email address of said individual, and an email address of said second individual; and wherein the at least one processor is further configured to update the electronic database to reflect said reallocation from said individual to said second individual.
Claim 8:
The electronic information system of claim 6, wherein the actionable parameter indicates a reallocation from the first individual to a second individual; wherein the second SMTP email message includes an identifier of the reallocation, and an email address of said second individual; and wherein the at least one processor is further configured to update the electronic database to reflect said reallocation from said individual to said second individual.
Claim 11:
A non-transitory computer-readable storage medium having processor-executable instructions stored thereon which, when executed by at least one processor in an electronic information system, will cause the at least one processor to perform a method, the method comprising: storing information in an information database, wherein the information describes a plurality of individuals and describes a plurality of selections available to the one or more individuals; generating a first email Simple Mail Transfer Protocol (SMTP) message that includes a mailto link, the mailto link generating, upon activation, a second SMTP email within an email system, the email being governed by SMTP, wherein the mailto link of the first SMTP email message includes has one or more fields including: a security token; a destination address that indicates an email address that is associated with the electronic information system; and an actionable parameter, wherein the actionable parameter indicates a type of an action to be performed by the electronic information system, wherein the action includes updating the information database; transmitting the first email message to an email address that is associated with a first individual of said plurality of individuals; receiving a second SMTP email message that is based on the mailto link of the first SMTP email message, wherein the second SMTP email message: is addressed to the email address that is associated with the electronic information system; includes said security token of the first email message; and includes said one or more fields and includes said actionable parameter and an identifier of one of said selection of the plurality of selections; in response to the second SMTP email message, performing the type of action indicated by the actionable parameter and said one of said selection of the plurality of selections; wherein the actionable parameter indicates an update of the information database, and wherein the performing the type of action indicated by the actionable parameter includes updating the information database to indicate one of said selection of the plurality of selections.
Claim 10:
A non-transitory computer-readable storage medium having processor-executable instructions stored thereon which, when executed by at least one processor in an electronic information system, cause the at least one processor to perform a method, the method comprising: storing information in an information database, wherein the information describes a plurality of individuals and describes a plurality of selections available to the one or more individuals; generating a first email Simple Mail Transfer Protocol (SMTP) message that includes a plurality of mailto links, wherein each of the plurality of mailto links includes a plurality of fields including: a destination address that indicates an email address that is associated with the electronic information system, and an actionable parameter that indicates an action to be performed by the electronic information system, wherein the action includes updating particular information stored in the information database; transmitting the first email message to a particular email address that is associated with a first individual of said plurality of individuals; receiving a second SMTP email message, wherein the second SMTP email message is generated in response to the first individual activating a particular mailto link from the plurality of mailto links; identifying, by the processor, a particular security token and a particular action field that were included in the particular mailto link that was activated to generate the second SMTP email message; determining, by the processor, whether the particular security token is valid; and on a condition that the security token is determined to be valid, performing, by the processor, an update of the information database to reflect the action indicated by the particular action field, wherein the action indicates at least one of completion, incompletion, comment, signature and reassignment.
Claim 12:
The non-transitory computer-readable storage medium of claim 11, further including determining whether said security token of the first SMTP email message is valid; whereby the type of action indicated by the actionable parameter is only performed in response to the second SMTP email message only if said security token of the first SMTP email message is valid.
Claim 10:
A non-transitory computer-readable storage medium having processor-executable instructions stored thereon which, when executed by at least one processor in an electronic information system, cause the at least one processor to perform a method, the method comprising: storing information in an information database, wherein the information describes a plurality of individuals and describes a plurality of selections available to the one or more individuals; generating a first email Simple Mail Transfer Protocol (SMTP) message that includes a plurality of mailto links, wherein each of the plurality of mailto links includes a plurality of fields including: a destination address that indicates an email address that is associated with the electronic information system, and an actionable parameter that indicates an action to be performed by the electronic information system, wherein the action includes updating particular information stored in the information database; transmitting the first email message to a particular email address that is associated with a first individual of said plurality of individuals; receiving a second SMTP email message, wherein the second SMTP email message is generated in response to the first individual activating a particular mailto link from the plurality of mailto links; identifying, by the processor, a particular security token and a particular action field that were included in the particular mailto link that was activated to generate the second SMTP email message; determining, by the processor, whether the particular security token is valid; and on a condition that the security token is determined to be valid, performing, by the processor, an update of the information database to reflect the action indicated by the particular action field, wherein the action indicates at least one of completion, incompletion, comment, signature and reassignment.
Claim 13:
The method of claim 1, wherein the electronic information system comprises an information management system.
Claim 1:
The method of claim 1, wherein the electronic information system comprises an information management system.



Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated over claims 1-20 of the U.S. Patent No. 11,102,160.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claims 1-13 of the instant application and claims 1-20 of the U.S. Patent No. 11,102,160 is that the claims of the instant application discloses the scope of the invention to be broader than to the scope of the U.S. Patent No. 11,102,160.  

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated over claim 1 of the U.S. Patent No. 11,102,160.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 1 of the instant application and claim 1 of the U.S. Patent No. 11,102,160 is that the claims of the instant application discloses method steps which are broader to the method steps of the U.S. Patent No. 11,102,160.  
Claim 6 is rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated over claim 8 of the U.S. Patent No. 11,102,160.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 6 of the instant application and claim 8 of the U.S. Patent No. 11,102,160 is that the claims of the instant application are broader to the claims of the U.S. Patent No. 11,102,160.
Claim 11 is rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated over claim 15 of the U.S. Patent No. 11,102,160.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 11 of the instant application and claim 15 of the U.S. Patent No. 11,102,160 is that the claims of the instant application discloses computer-readable non-transitory storage medium implementing the method steps which are broader to the computer-readable non-transitory storage medium implementing the method steps of the U.S. Patent No. 11,102,160.

Claims Comparison Table
Instant Application:
17/403,289
U.S. Patent No. 11,102,160 B2
(common inventive entity and assignee)
Claim 1:
A method for use in an electronic information system, the method comprising: an information database storing information regarding a plurality of individuals and information relating to one or more selections by the plurality of individuals; a processor generating a first Simple Mail Transfer Protocol (SMTP) email message that includes a plurality of mailto links, each mailto link generating, upon activation, a second SMTP email, each mailto link of the first SMTP email message having a plurality of fields including: a first field having an email address that is associated with the electronic information system; and a second field including a first actionable parameter indicating an action to be performed by the electronic information system, said action including at least updating the information database; the plurality of fields in said mailto link in the first SMTP email message further includes a security token; a communication interface transmitting the first email message to an email address that is associated with a first individual of the plurality of individuals; the communication interface receiving the second SMTP email message based on the mailto link of the first SMTP email message, wherein the second SMTP email message includes said plurality of fields; the second email including said security token of the first SMTP email message; wherein the first actionable parameter indicates that a specific selection of the one or more selections has been made by said first individual; the processor performing the action indicated by the first actionable parameter in response to the second SMTP email message, including updating the information database to indicate that the specific selection of the one or more selections has been made by said first individual; and the processor determining whether said security token of the first SMTP email message is valid and performing the action indicated by the first actionable parameter in response to the second SMTP email message only if said security token of the first SMTP email message is valid.

Claim 1:
A method for use in an electronic information system, the method comprising: storing, by a processor, information regarding a plurality of devices and information relating to one or more selections by the plurality of devices in an information database; generating, by the processor, a first Simple Mail Transfer Protocol (SMTP) email message that includes a plurality of links, wherein each of the plurality of links include a respective security token and a plurality of fields including: a first field that indicates an email address that is associated with the electronic information system, and a second field that indicates an action to be performed by the electronic information system, wherein the action to be performed includes at least: updating, by the processor, particular information stored in the information database, and transmitting, by the processor, the first SMTP email message to a particular email address that is associated with a first device of the plurality of devices; receiving, by the processor, a second SMTP email message, wherein the second SMTP email message is generated in response to the first device activating a particular link from the plurality of links; identifying, by the processor, a particular security token and a particular second field that were included in the particular link that was activated to generate the second SMTP email message; determining, by the processor, whether the particular security token is valid; and on a condition that the security token is determined to be valid, performing, by the processor, an update of the information database to reflect the action indicated by the particular second field.
Claim 2:
The method of claim 1, wherein the plurality of fields of the second SMTP email message further includes an action to be performed by the information database.
Claim 1:
A method for use in an electronic information system, the method comprising: storing, by a processor, information regarding a plurality of devices and information relating to one or more selections by the plurality of devices in an information database; generating, by the processor, a first Simple Mail Transfer Protocol (SMTP) email message that includes a plurality of links, wherein each of the plurality of links include a respective security token and a plurality of fields including: a first field that indicates an email address that is associated with the electronic information system, and a second field that indicates an action to be performed by the electronic information system, wherein the action to be performed includes at least: updating, by the processor, particular information stored in the information database, and transmitting, by the processor, the first SMTP email message to a particular email address that is associated with a first device of the plurality of devices; receiving, by the processor, a second SMTP email message, wherein the second SMTP email message is generated in response to the first device activating a particular link from the plurality of links; identifying, by the processor, a particular security token and a particular second field that were included in the particular link that was activated to generate the second SMTP email message; determining, by the processor, whether the particular security token is valid; and on a condition that the security token is determined to be valid, performing, by the processor, an update of the information database to reflect the action indicated by the particular second field.
Claim 3:
The method of claim 1, wherein the second SMTP email message is generated in response to said first individual selecting said mailto link of the first SMTP email message.
Claim 1:
A method for use in an electronic information system, the method comprising: storing, by a processor, information regarding a plurality of devices and information relating to one or more selections by the plurality of devices in an information database; generating, by the processor, a first Simple Mail Transfer Protocol (SMTP) email message that includes a plurality of links, wherein each of the plurality of links include a respective security token and a plurality of fields including: a first field that indicates an email address that is associated with the electronic information system, and a second field that indicates an action to be performed by the electronic information system, wherein the action to be performed includes at least: updating, by the processor, particular information stored in the information database, and transmitting, by the processor, the first SMTP email message to a particular email address that is associated with a first device of the plurality of devices; receiving, by the processor, a second SMTP email message, wherein the second SMTP email message is generated in response to the first device activating a particular link from the plurality of links; identifying, by the processor, a particular security token and a particular second field that were included in the particular link that was activated to generate the second SMTP email message; determining, by the processor, whether the particular security token is valid; and on a condition that the security token is determined to be valid, performing, by the processor, an update of the information database to reflect the action indicated by the particular second field.
Claim 4:
The method of claim 1, further including: the first actionable parameter in the second SMTP email message further including an identifier of the action in the information database, the first actionable parameter indicating a reassignment of the action from said first individual to a second individual; the second email message including an email address of said second individual; and the processor updating the information database to reassign the action from said first individual to said second individual based on the email address of said second individual.

Claim 2:
The method of claim 1, wherein: the action indicated by the particular second field is a reassignment of the action from said first device to a second device; the second email message including an email address of said second device; and the information database is updated by the processor to reassign the action from said first device to said second device based on the email address of said second device.
Claim 5:
The method of claim 1, further comprising: the first actionable parameter indicates a request for generation of a report based on contents of the information database; the processor generates the report; and the communication interface transmitting a third email message to the email address that is associated with said first individual, wherein the third email message includes the report.

Claim 3:
The method of claim 1, wherein: the action indicated by the particular second field further indicates a request for generation of a report based on contents of the information database; and the performing includes: generating, via the processor, the report, and transmitting, by the processor, the report to the email address that is associated with said first device.
Claim 6:
An electronic information system comprising: an electronic database configured to store information that describes a plurality of individuals and information that describes a plurality of selections available to the plurality of individuals; a processor configured to generate a first Simple Mail Transfer Protocol (SMTP) email message that includes a mailto link, the mailto link generating, upon activation, a second SMTP email, the mailto link having at least one field including: a security token; a destination address that is associated with the electronic information system; and an actionable parameter, which indicates a type of an action to be performed by the electronic information system, wherein the type of action includes at least updating the electronic database; at least one communication interface configured: to transmit the first SMTP email message to an email address that is associated with an individual of the plurality of individuals; and to receive a second SMTP email message that is based on the mailto link of the first SMTP email message, wherein the second SMTP email message includes said security token of the first SMTP email message, wherein the second SMTP email message includes said at least one field, and wherein said second SMTP email message is addressed to the email address associated with the electronic information system and includes said actionable parameter; the processor being further configured to determine whether the security token of the first SMTP email message is valid; whereby the processor performs the type of action indicated by the actionable parameter in response to the second SMTP email message only if the security token of the first SMTP email message is valid; and wherein said at least one field of the second SMTP email message further include an identifier of one of said selection of the plurality of selections; and wherein the at least one processor is further configured to update the electronic database in response to one of said selection of the plurality of selections.
Claim 8:
An electronic information system comprising: an electronic database configured to store: information that describes a plurality of devices, and information that describes a plurality of selections available to the plurality of devices; a communication interface; and a processor that is communicatively coupled to the electronic database and the communication interface, wherein the processor is configured to: generate a first Simple Mail Transfer Protocol (SMTP) email message that includes a plurality of links, wherein each of the plurality of links includes a respective security token and a plurality of fields including: a destination address that is associated with the electronic information system, and an actionable parameter that indicates an action to be performed by the electronic information system, wherein the action to be performed includes at least updating particular information stored in the electronic database; transmit, using the communication interface, the first SMTP email message to a particular email address that is associated with a first device of the plurality of devices; and receive, using the communication interface, a second SMTP email message, wherein the second SMTP email message is generated in response to the first device activating a particular link from the plurality of links; identify a particular security token and a particular action field that were included in the particular link that was activated to generate the second SMTP email message; determine whether the particular security token is valid; and on a condition that the security token is determined to be valid, perform an update of the electronic database to reflect the action indicated by the particular action field.
Claim 7:
The electronic information system of claim 6, wherein said at least one field of the second SMTP email message further includes an identifier of a request in the electronic database.
Claim 9:
The electronic information system of claim 8, wherein said at least one field of the second SMTP email message further includes an identifier of a request in the electronic database.
Claim 8:
The electronic information system of claim 7, wherein the second SMTP email message includes a comment from said individual; wherein the actionable parameter indicates the update of the electronic database to include the comment from said individual; and wherein the at least one processor is further configured to add the comment from said individual to the electronic database.

Claim 7:
The electronic information system of claim 9, wherein the second SMTP email message includes an input from the first device; wherein the actionable parameter indicates the update of the electronic database to include the input from the first device; and wherein the processor is further configured to add the input from the first device to the electronic database.
Claim 9:
The electronic information system of claim 7, wherein the second SMTP email message further includes an identifier of a request in the electronic database.
Claim 9:
The electronic information system of claim 8, wherein said at least one field of the second SMTP email message further includes an identifier of a request in the electronic database.
Claim 10:
The electronic information system of claim 7, wherein the actionable parameter indicates a reallocation from said individual to a second individual; wherein the second SMTP email message includes an identifier of the reallocation, an email address of said individual, and an email address of said second individual; and wherein the at least one processor is further configured to update the electronic database to reflect said reallocation from said individual to said second individual.
Claim 11:
The electronic information system of claim 9, wherein the actionable parameter indicates a reallocation from the first device to a second device; wherein the second SMTP email message includes an identifier of the reallocation, and an email address of said second device; and wherein the processor is further configured to update the electronic database to reflect said reallocation from said first device to said second device.
Claim 11:
A non-transitory computer-readable storage medium having processor-executable instructions stored thereon which, when executed by at least one processor in an electronic information system, will cause the at least one processor to perform a method, the method comprising: storing information in an information database, wherein the information describes a plurality of individuals and describes a plurality of selections available to the one or more individuals; generating a first email Simple Mail Transfer Protocol (SMTP) message that includes a mailto link, the mailto link generating, upon activation, a second SMTP email within an email system, the email being governed by SMTP, wherein the mailto link of the first SMTP email message includes has one or more fields including: a security token; a destination address that indicates an email address that is associated with the electronic information system; and an actionable parameter, wherein the actionable parameter indicates a type of an action to be performed by the electronic information system, wherein the action includes updating the information database; transmitting the first email message to an email address that is associated with a first individual of said plurality of individuals; receiving a second SMTP email message that is based on the mailto link of the first SMTP email message, wherein the second SMTP email message: is addressed to the email address that is associated with the electronic information system; includes said security token of the first email message; and includes said one or more fields and includes said actionable parameter and an identifier of one of said selection of the plurality of selections; in response to the second SMTP email message, performing the type of action indicated by the actionable parameter and said one of said selection of the plurality of selections; wherein the actionable parameter indicates an update of the information database, and wherein the performing the type of action indicated by the actionable parameter includes updating the information database to indicate one of said selection of the plurality of selections.
Claim 15:
A non-transitory computer-readable storage medium having processor-executable instructions stored thereon which, when executed by at least one processor in an electronic information system, cause the at least one processor to perform a method, the method comprising: storing information in an information database, wherein the information describes a plurality of devices and describes a plurality of selections available to the plurality of devices; generating a first email Simple Mail Transfer Protocol (SMTP) message that includes a plurality of links, wherein each of the plurality of links includes a plurality of fields including: a destination address that indicates an email address that is associated with the electronic information system, and an actionable parameter that indicates an action to be performed by the electronic information system, wherein the action includes updating particular information stored in the information database; transmitting the first email message to a particular email address that is associated with a first device of said plurality of devices; receiving a second SMTP email message, wherein the second SMTP email message is generated in response to the first device activating a particular link from the plurality of links; identifying, by the processor, a particular security token and a particular action field that were included in the particular link that was activated to generate the second SMTP email message; determining, by the processor, whether the particular security token is valid; and on a condition that the security token is determined to be valid, performing, by the processor, an update of the information database to reflect the action indicated by the particular action field.
Claim 12:
The non-transitory computer-readable storage medium of claim 11, further including determining whether said security token of the first SMTP email message is valid; whereby the type of action indicated by the actionable parameter is only performed in response to the second SMTP email message only if said security token of the first SMTP email message is valid.
Claim 15:
A non-transitory computer-readable storage medium having processor-executable instructions stored thereon which, when executed by at least one processor in an electronic information system, cause the at least one processor to perform a method, the method comprising: storing information in an information database, wherein the information describes a plurality of devices and describes a plurality of selections available to the plurality of devices; generating a first email Simple Mail Transfer Protocol (SMTP) message that includes a plurality of links, wherein each of the plurality of links includes a plurality of fields including: a destination address that indicates an email address that is associated with the electronic information system, and an actionable parameter that indicates an action to be performed by the electronic information system, wherein the action includes updating particular information stored in the information database; transmitting the first email message to a particular email address that is associated with a first device of said plurality of devices; receiving a second SMTP email message, wherein the second SMTP email message is generated in response to the first device activating a particular link from the plurality of links; identifying, by the processor, a particular security token and a particular action field that were included in the particular link that was activated to generate the second SMTP email message; determining, by the processor, whether the particular security token is valid; and on a condition that the security token is determined to be valid, performing, by the processor, an update of the information database to reflect the action indicated by the particular action field.
Claim 13:
The method of claim 1, wherein the electronic information system comprises an information management system.
Claim 16:
The non-transitory computer-readable storage medium of claim 15, wherein the electronic information system comprises an information management system.



Claim Objections

Claims 1, 4,6, 8, and 10-11 are objected to because of the following informalities: lack of terminology consistency

Claim 1, line 8, recites “a second SMTP email” and should be changed to -- a second SMTP email message--.
Claim 1, line 16, recites “the first email message” and should be changed to -- the first SMTP email message --.
Claim 1, line 20, recites “the second email” and should be changed to -- the second SMTP email message--.

Claim 4, line 6, recites “the second email message” and should be changed to -- the second SMTP email message --.

Claim 6, line 7, recites “a second SMTP email” and should be changed to -- a second SMTP email message--.
Claim 6, line 17, recites “to receive a second SMTP email message” and should be changed to -- to receive [[a]]the second SMTP email message --.
Claim 6, line 21, recites “to the email address associated with the electronic information system” and should be changed to -- to the [[email]] destination address associated with the electronic information system --.
Claim 6, line 30, recites “wherein the at least one processor” and should be changed to -- wherein the 
Claim 6, line 31, recites “in response to one of said selection of the plurality of selections” and should be changed to -- in response to the one of said selection of the plurality of selections --.

Claim 8, line 5, recites “wherein the at least one processor” and should be changed to -- wherein the 

Claim 10, line 5, recites “an email address of said individual” and should be changed to --[[an]] the email address of said individual --.

Claim 11, line 7, recites “to the one or more individuals” and should be changed to -- to [[the]] one or more individuals  of the plurality of individuals--.
Claim 11, line 8, recites “a first email Simple Mail Transfer Protocol (SMTP) message” and should be changed to -- a first [[email]] Simple Mail Transfer Protocol (SMTP) email message --.
Claim 11, line 10, recites “the email being governed by SMTP” and should be changed to -- the email system being governed by SMTP --.
Claim 11, line 17, recites “wherein the action includes” and should be changed to -- wherein the type of action includes --.
Claim 11, line 19, recites “transmitting the first email message” and should be changed to -- transmitting the first SMTP email message --.
Claim 11, line 21, recites “receiving a second SMTP email message” and should be changed to -- receiving [[a]] the second SMTP email message --.
Claim 11, line 33, recites “indicate one of said selection of the plurality of selections” and should be changed to -- indicate said one of said selection of the plurality of selections --.
Appropriate correction is required.

In interpreting the claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.

LeVasseur et al. (10,021,062) discloses a method for use in an electronic information system, the method comprising: an information database storing information regarding a plurality of individuals and information relating to one or more selections by the plurality of individuals; a processor generating a first Simple Mail Transfer Protocol (SMTP) email message that includes a plurality of mailto links, each mailto link generating, upon activation, a second SMTP email, each mailto link of the first SMTP email message having a plurality of fields including: a first field having an email address that is associated with the electronic information system; and a second field including a first actionable parameter indicating an action to be performed by the electronic information system, said action including at least updating the information database; the plurality of fields in said mailto link in the first SMTP email message further includes a security token; and a communication interface transmitting the first email message to an email address that is associated with a first individual of the plurality of individuals.

However, the prior art of record fails to teach or suggest the communication interface receiving the second SMTP email message based on the mailto link of the first SMTP email message, wherein the second SMTP email message includes said plurality of fields; the second email including said security token of the first SMTP email message; wherein the first actionable parameter indicates that a specific selection of the one or more selections has been made by said first individual; the processor performing the action indicated by the first actionable parameter in response to the second SMTP email message, including updating the information database to indicate that the specific selection of the one or more selections has been made by said first individual; and the processor determining whether said security token of the first SMTP email message is valid and performing the action indicated by the first actionable parameter in response to the second SMTP email message only if said security token of the first SMTP email message is valid as set forth in independent Claim 1.  The cited prior art does not teach or suggest the communication interface receiving the second SMTP email message based on the mailto link of the first SMTP email message, wherein the second SMTP email message includes said plurality of fields.  The cited art does not teach or suggest the second email including said security token of the first SMTP email message; wherein the first actionable parameter indicates that a specific selection of the one or more selections has been made by said first individual.    The cited art does not teach or suggest the processor performing the action indicated by the first actionable parameter in response to the second SMTP email message, including updating the information database to indicate that the specific selection of the one or more selections has been made by said first individual.  The cited art does not teach or suggest the processor determining whether said security token of the first SMTP email message is valid and performing the action indicated by the first actionable parameter in response to the second SMTP email message only if said security token of the first SMTP email message is valid.  Thus, these are some of the reasons why the claims are allowable.

Similar limitations are present with independent claims 6 and 11. Therefore, Claims 1, 6, and 11 are allowed because of the combination of other limitations and the limitations listed above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WOO whose telephone number is (571)270-7521.  The examiner can normally be reached on Telework 9:00AM-6:00PM | IFP M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 5712727493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW WOO/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441                                                                                                                                                                                                        
10/07/2022